lN THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS

TEXARKANA D|VlSlON
OAK CREEK |NVESTMENT PROPERT|ES v PLA|NT|FF
V. CASE NO. 4:18-CV-4009

AMER|CAN ELECTR|CAL POWER SERV|CES
CORPORAT|ON; KMT GROUP; and
CLEAResu|t CONSULT|NG DEFENDANTS
OP|NlON AND ORDER

Defendant l<|\/|T Group (“K|\/IT") has informed P|aintiff Oak Creek investment
Properties (“Oak Creek”) that it intends to file counter-claims, cross-claims, and third-party _
claims that are predicated, at least in part, on the allegation that Jimmy Hickey, Who is
one of the owners of Oak Creek, exploited his position as an Arkansas State Senator to
derive improper benefits for himself and Oak Creek. Oak Creek insists this allegation is
false, and Mr. Hickey has asked the Arkansas State Po|ice Department to fully investigate
the matter so his name can be cleared. Oak Creek has tiled a l\/lotion to Stay Proceedings
and Suspension of Dead|ines (Doc. 32), asking this Court “to stay this |itigation, all
proceedings in this |awsuit, and all discovery and pleadings deadlinesl pending the
completion of the Arkansas State Po|ice’s investigation into KlVlT’s unsubstantiated
allegation that Mr. Hickey has committed a violation of the code of ethics placed on him
as an Arkansas Senator," id. at 1[ 1.8. Separate Defendant American E|ectric Power has
filed a Response to this l\/lotion, stating that it “takes no position” on Whether the requested

stay should be granted. See Doc. 33, 11 1. No other responses have been filed.

“[T]he power to stay proceedings is incidental to the power inherent in every court
to control the disposition of the causes on its docket With economy of time and effort for
itself, for counse|, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). “A
stay of a civil trial until factually related criminal proceedings are concluded is sometimes
warranted.” Koester v. Am. Republic Invs., lnc., 11 F.3d 818, 823 (8th Cir. 1993). But “to
Warrant a stay," the party seeking it “must make a strong showing either that the two
proceedings are so interrelated that he cannot protect himself at the civil trial by
selectively invoking his Fifth Amendment privilege, or that the two trials Will so overlap
that effective defense of both is impossib|e.” See id. (interna| citation omitted). Oak Creek
makes no argument that either of these criteria is met. lnstead, it speculates that:

any resolution of this action, including settlement or a judgment in Oak

Creek’s favor, Without the completion of the investigation into K|\/lT’s

allegations of criminal conduct against Mr. Hickey, and clearing lVlr. Hickey

completely from all false and scurri|ous allegations by K|\/lTl would tend to

lead the public to believe that l\/lr. Hickey abused his position as an

Arkansas Senator to achieve such a resolution.

(Doc. 32,1[1.11).

There is no indication here that the instant proceeding would somehow frustrate
any criminal investigation or proceeding, or vice versa. lndeed, there is no indication here
that any criminal investigation or proceeding is even occurring at all, beyond |\/|r. Hickey’s
bare request to the Arkansas State Po|ice that it open an investigation For that matter,
KMT has not yet even filed the threatened pleadings in this case. Essentially, Oak Creek
simply asks this Court to put this entire case on hold until a person Who is not presently
a party to this case is satisfied that he has, by other means of his own choosing, cleared

his name against allegations that have not yet been filed against him in this case. But if

the risk that civil proceedings might harm someone’s reputation were sufficient grounds

to Warrant a stay, then it Would be difficult to conceive of a civil case where a stay would
not be warranted lT |S THEREFORE ORDERED that Oak Creek’s l\/lotion to Stay
Proceedings and Suspension of Dead|ine (Doc. 32) is DEN|ED_

lT lS SO ORDERED on this 14 day of lVlarch, 2019.

  

 

